Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, were consolidated for the purpose of trial and involve the proper classification of various items in chief value of metal, which are parts of an article stipulated to be “a machine known as a drawtwister.” The collector of customs classified the imported articles under the provisions of paragraph 372 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, which provides as follows:
Textile machinery, finished or unfinished, not specially provided for (except looms and machinery for making synthetic textile filaments, bands, strips, or sheets) :
For textile manufacturing or processing prior to the making of fabrics of woven, knit, crocheted, or felt articles not made from fabrics (except bleaching, printing, dyeing, or finishing machinery) :
*******
Other-20% ad val.
* * * * * * *
Parts, not specially provided for, wholly or in chief value of metal or porcelain, of articles provided for in any item 372 of this Part:
*******
Other-The same rate of duty as the articles of which they are parts
Plaintiffs contend that the drawing of the nylon filament is the final step in making said filament and is, accordingly, properly subject to classification under the provisions of said paragraph 372, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, which provides as follows:
Textile machinery, finished or unfinished, not specially provided for:
Looms ; machinery for making synthetic textile bands, filaments, sheets, or strips; machinery for manufacturing or processing wool fibers prior to the making of fabrics or crocheted, knit, woven, or felt articles not made from fabrics (except bleaching, printing, dyeing, or finishing machinery, and except worsted combs) ; and winding, beaming, warping, and slashing machinery and combinations thereof_17% ad. val.
* sft * * * * *
Parts, not specially provided for, wholly or in chief value of The rate for the metal or porcelain, of any item provided for in any item article of which they are parts.
*234The defendant, however, contends that the nylon filament is “made” when it comes from the spinneret in the form of a filament. It is thus contended that this product is a “synthetic textile filament” and that the drawing is not part of the process of making the filaments but only a further processing toward the end of manufacturing a synthetic textile.
The issue before the court is whether a drawtwister machine, of which the imported articles are stipulated to be parts, is properly characterized as machinery for making synthetic textile filaments.
Paragraph 872 of the Tariff Act of 1930, as originally enacted, enumerated certain textile machines and then provided for “and all other similar textile machinery, finished or unfinished, not specially provided for.” Subsequently the trade agreement with the United Kingdom, 74 Treas. Dec. 253, T.D. 49753, carved out of the foregoing residual provision, the following concession:
Textile machinery, finished or unfinished, not specially provided for, for textile manufacturing or processing prior to the making of fabrics or woven, knit, crocheted, or felt articles not made from fabrics (except worsted combs, bleaching, printing, dyeing, or finishing machinery, and machinery for making synthetic textile filaments, bands, strips, or sheets).
' The exclusionary language covering machinery for making synthetic textile filaments, etc., subsequently became the basis for a concession in the Annecy Protocol to the General Agreement on Tariffs and Trade, 84 Treas. Dec. 403, T.D. 52373. The provision involved herein further reduced the rate applicable to said type of machinery.
The record herein amply supports the fact that the drawtwister machine is used on nylon or other synthetic textiles, such as polyesters or polyolefins. This type of synthetic is produced by placing the raw material in a pot under pressure and heat where it is melted and then under pressure forced through the small holes of the spinnerets. The liquid forced through the spinnerets becomes solid rather quickly and retains the filamental form created by the spinneret. The product is then wound up into a package which is later fed to the drawtwister, on a so-called spinning takeup installation, as illustrated by plaintiffs’ illustrative exhibit 1.
Both witnesses called on behalf of plaintiffs testified that the product in this undrawn stage has no commercial or textile value other than the sale to garnetters or waste dealers. The merchandise in this undrawn condition was described by Witness Poisson as an amorphous filamentous structure. The drawing process imparted by the drawtwister machine gives to this structure a dimensional stability and also imparts 'Strength to it by the orientation of the molecular structure of the nylon. Mr. Poisson described this as follows:
The Witness : Well, the long chain molecules in a specimen of undrawn nylon are in a highly tangled and disordered state.
Judge Lawbence: That’s the molecular structure you are describing now?
The Witness : Xes, sir. These molecules are thousands of times as long as they are broad, taking the overall diameter of the structure. They are also in a highly tangled state. And a number of them will go through various regions where they are in a relatively high degree of order. These sites are termed crystallites. One molecule may participate in an appreciably large number of these crystalline sites, but since the portions in between the crystalline sites are relatively tangled and crooked they are in a highly extensible form. This, then, is manifested in the physical process of drawing which simply is the application of an external tensile force which tends to untangle or parallelize an appreciably large portion of the tangled sections of the long chain molecules.
It also appears that one of the primary requirements in nylon production is the drawability of the nylon. The nylon must be able to be drawn without filament breakage or a variety of other technical difficulties. Nylon in this undrawn state *235depreciates rather quickly and, if left in an undrawn condition for even 2 weeks, it would not be able to be used and pass product specifications. Tbe filamentous structure wbicb emerges from tbe spinneret in its undrawn condition is of no commercial value, except as hereinabove indicated. Certainly, a producer of nylon or other synthetic intends to produce a commercially acceptable product and not something which may only be sold to waste dealers or garnetters.
The operation of the drawtwister by the drawing operation (the stretching of the filamentous structure) gives dimensional stability and strength (by orientation of the molecular structure) to the product and thereby also creates a commercially acceptable nylon filament for the first time in the manufacturing process of said synthetic. The drawing is accomplished by the difference in speed between the godet wheels, and the twisting by the machine imparts 0.3 turns, which the witnesses testified is negligible. The intent and design of the machine are primarily to draw the nylon. There are certain machines which merely draw and wind the drawn nylon, but their operation is much slower than the draw-twister machine. While the amount of twist imparted to the filament may be adjusted on one of the drawtwister machines, the witnesses indicated that to actually twist the filaments would increase the cost and slow down the operation at this stage to such an extent that it would be economically unfeasible to operate.
The witnesses testified, and we agree, that the operation of the drawtwister machine is, in fact, the last stage in the “making” of nylon. They indicated that, subsequent to this operation, there are numerous things which may be done to filaments, such as twisting, slashing, plying, texturizing, production of novelty yarns, winding, warping, packaging and repackaging of yarns. These operations would, in our opinion, fall within the classified provision of paragraph 372, as modified, supra.
In view of the foregoing, we are of the opinion that the imported articles are parts of the drawtwisting machines, which, in fact, are used in the making of synthetic textile filaments and fall within the purview of said provision of paragraph 372, as modified, supra, as claimed herein and should have been assessed with duty at the rate of 17 per centum ad valorem.
To the extent indicated, the protest is sustained. Judgment will be entered accordingly.